Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158265-7(80)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  STATE FARM FIRE AND CASUALTY                                                                                        Justices
  COMPANY,
           Plaintiff-Appellee,
                                                                     SC: 158265, 158266
  v                                                                  COA: 332454, 333281
                                                                     Sanilac CC: 14-035646-NZ
  DETROIT EDISON CO., also known as
  DTE ELECTRIC COMPANY,
             Defendant-Appellant.
  ______________________________________

  JANE BOTT, Individually, and the ESTATE OF
  WILLIAM BOTT,
            Plaintiffs-Appellees,
                                                                     SC: 158267
  v                                                                  COA: 333287
                                                                     Sanilac CC: 14-035706-NF
  DETROIT EDISON CO., also known as
  DTE ELECTRIC COMPANY,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on November 29, 2018, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 5, 2018

                                                                               Clerk